Citation Nr: 1712540	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for arteriosclerotic heart disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to July 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2013, the Board raised the issue of TDIU in connection with the claim on appeal for entitlement to a higher rating for arteriosclerotic heart disease and remanded the case for additional evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case has been returned to the Board for further appellate review.

In June 2016, a private attorney revoked her power of attorney.  The record reflects that written notice was provided to both the Veteran and the Board.  The Veteran has not indicated that he desires another representative.  Thus, the Board will proceed under the assumption that he wishes to represent himself.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from June 2009 to July 2011.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran failed to show for scheduled VA Disability Benefits Questionnaire (DBQ) examinations for general medical and heart conditions in January 2016 and has not provided good cause for such failure.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 60 percent for arteriosclerotic heart disease have not been met by the evidence of record.  38 C.F.R. § 3.655 (2016).

2.  The criteria for entitlement to a TDIU have not been met by the evidence of record.  38 C.F.R. § 3.655. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Resolution of this case turns on statutory interpretation regarding whether the Veteran failed to report for examinations scheduled in conjunction with claims for increase.  See 38 C.F.R. § 3.655.  As this case turns on a matter of law, further assistance, such as the further procurement of records or waiver of initial Agency of Original Jurisdiction (AOJ) review of VA treatment records dated from July 2011 to September 2016 associated with the record in September 2016, would not assist the Veteran with the claims on appeal.  Consequently, no further notice or development under VA's duties to notify and assist is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In March 2009, the Veteran submitted his request for a higher rating in excess of the assigned 60 percent disability rating for arteriosclerotic heart disease.  During the course of the appeal, the issue of entitlement to a TDIU was raised by the record in connection with the claim for a higher rating for the service-connected arteriosclerotic heart disease.  See Rice, 22 Vet. App. at 447.  A claim of entitlement to a TDIU is essentially a claim for an increased rating.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2016).

Pursuant to the December 2013 Board remand, the Veteran was scheduled for a VA DBQ general medical examination in August 2015.  It was essentially concluded that the evidence was insufficient to grant the claims at that time.  The August 2015 Compensation and Pension (C&P) Exam Inquiry report documents the Veteran's correct current address of record was listed and the examiner was requested to evaluate each of the Veteran's service-connected disabilities, to include arteriosclerotic heart disease, and provide a medical opinion regarding any resulting functional impairments and their impact on the Veteran's occupational and employment activities.  The Veteran was notified in an August 2015 letter of the scheduled VA DBQ examination.  In October 2015, notification that the Veteran failed to report for the scheduled VA DBQ general medical examination was associated with the record.  An October 2015 VA Form 27-0820 (Report of General Information) documents the Veteran called VA to reschedule the examination and explained that he failed to report due to a lack of transportation after a vehicular accident.

In November 2015, the Veteran was scheduled for VA DBQ examinations for general medical and heart conditions, as well as a VA DBQ medical opinion.  A November 2015 C&P Exam Inquiry report documents the Veteran's correct current address of record was listed and the examiner was, again, requested to evaluate the each of the Veteran's service-connected disabilities, to include arteriosclerotic heart disease, and provide a medical opinion regarding any resulting functional impairments and their impact on the Veteran's occupational and employment activities.  The Veteran was notified in a November 2015 letter of the scheduled VA DBQ examinations and medical opinion.  In January 2016, notification that the Veteran failed to report for the scheduled VA DBQ examinations was associated with the record.  As of this date, no response has been received by the Veteran providing good cause for his absence for the scheduled examinations.  

When a claimant fails to report for a VA examination scheduled in conjunction with a claim for increase, such as these issues on appeal, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)).  As a result, the Board finds that the issues on appeal are denied.


ORDER

A rating in excess of 60 percent for arteriosclerotic heart disease is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


